DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/2/2020, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pedersen et al. U.S. PGPub 2018/0330029.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pedersen et al. U.S. PGPub 2018/0330029.
Regarding claims 1, 11 and 17, Pedersen discloses a method comprising: obtaining, by a computer aided design program, a design space for a modeled object for which a physical structure will be manufactured in two stages (e.g. additive manufacturing/printing and cutoff/disassembly/surface finishing), load cases for physical simulation (e.g. simulation of stresses, strains or load) of the modelled object, and design criteria for the modeled object (e.g. pg. 4, ¶47-52; pg. 6, ¶63; pg. 10, ¶93 and 96; Fig. . 
Allowable Subject Matter
Claims 3-10, 12-16 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
February 19, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116